227 F.3d 759 (7th Cir. 2000)
James E. Davis, Plaintiff-Appellee,v.Byron Streekstra and Randy Olesen, Defendants-Appellants.Floyd R. Romatowski, Plaintiff-Appellee,v.Roman Kaplan, Defendant-Appellant.
Nos. 00-2503, 00-2577
In the  United States Court of Appeals  For the Seventh Circuit
Submitted August 23, 2000Decided September 7, 2000

Appeal from the United States District Court  for the Eastern District of Wisconsin.  No. 98-C-305--Lynn Adelman, Judge.
Appeal from the United States District Court  for the Eastern District of Wisconsin.  No. 98-C-518--Lynn Adelman, Judge.[Copyrighted Material Omitted]
Before Easterbrook, Manion, and Diane P. Wood, Circuit  Judges.
Easterbrook, Circuit Judge.


1
"No action shall be  brought with respect to prison conditions . . .  by a prisoner confined in any jail, prison, or  other correctional facility until such  administrative remedies as are available are  exhausted." 42 U.S.C. sec.1997e(a). Three courts  of appeals have held that this law, part of the  Prison Litigation Reform Act, does not require  exhaustion when a prisoner seeks financial relief  and the prison's internal grievance system does  not award money damages. Whitley v. Hunt, 158 F.3d 882, 886-87 (5th Cir. 1998); Lunsford v.  Jumao-As, 155 F.3d 1178 (9th Cir. 1998); Garrett  v. Hawk, 127 F.3d 1263, 1266 (10th Cir. 1997).  These courts reason that remedies are unavailable  when the prisoner wants a form of relief that  administrators never provide. Three circuits  disagree and hold that exhaustion is required no  matter what remedy the prisoner seeks, and no  matter what remedies the administrative process  affords. Nyhuis v. Reno, 204 F.3d 65 (3d Cir.  2000); Wyatt v. Leonard, 193 F.3d 876 (6th Cir.  1999); Alexander v. Hawk, 159 F.3d 1321 (11th  Cir. 1998). These circuits conclude that, if the  administrative process holds out a prospect of  some remedy, prisoners cannot take a shortcut to  court by insisting on a different kind of relief.  This circuit has agreed with the latter group  when the conditions about which the prisoners  complain still exist--for then the prison could  afford relief in kind, even if not in cash, and  could alter the conditions of which the prisoner  complains; both steps could affect the amount of  damages if any turn out to be required--but has  reserved the question whether exhaustion is  required if the injury lies wholly in the past,  and no relief other than money is conceivable.  Perez v. Wisconsin Department of Corrections, 182 F.3d 532, 536-37 (7th Cir. 1999). In the two  cases now on appeal the district court resolved,  in favor of the no-exhaustion view, the question  reserved in Perez. (It did not embrace the view,  accepted by Nussle v. Willette, 2000 U.S. App.  Lexis 21431 (2d Cir. Aug. 24, 2000), that  sec.1997e(a) does not apply to claims of injury  from transient events, no matter what remedies  the administrative process employs. But see 18  U.S.C. sec.3626(g)(2) (another part of the PLRA  defining "prison conditions" as including "the  effects of actions by government officials on the  lives of persons confined in prison", and  McCarthy v. Bronson, 500 U.S. 136 (1991), holding  that claims arising from medical treatment  concern "prison conditions" for purposes of 28  U.S.C. sec.636(b)(1)(B).) Defendants have  appealed, asking us to side with Nyhuis, Wyatt,  and Alexander.


2
What the defendants want us to review, however,  is an abstract question of law, not the outcome  of the prisoners' suits. Defendants appealed as  soon as the district judge denied their motions  to dismiss. Denial of a motion to dismiss, like  denial of summary judgment, is a classic  interlocutory order. All it does is require the  litigation to continue. Such an order might be  appropriate for certification under 28 U.S.C.  sec.1292(b), see Ahrenholz v. University of  Illinois, No. 00-8010 (7th Cir. July 18, 2000),  which was the route apparently employed in  Rumbles v. Hill, 182 F.3d 1064 (9th Cir. 1999).  But defendants did not seek the district court's  leave under sec.1292(b) or ours under Fed. R.  App. P. 5; they claim a legal entitlement to an  immediate appellate decision, contending that  every denial of a motion to dismiss based on  sec.1997e(a) is a "final decision" under the  collateral-order doctrine. See Cohen v.  Beneficial Industrial Loan Corp., 337 U.S. 541  (1949).


3
As a rule, appeal must await the terminating  order--the decision that "'ends the litigation on  the merits and leaves nothing for the court to do  but execute the judgment.'" Van Cauwenberghe v.  Biard, 486 U.S. 517, 521-22 (1988), quoting from  Catlin v. United States, 324 U.S. 229, 233  (1945). That time lies ahead for these suits. The  district court's order means only that the  litigation will continue. Litigants may not  appeal with respect to each decision in a case  but must await the outcome; then they may contest  each of the many forks on the road to final  decision. Cohen identifies a set of situations in  which something short of the bottom line is a  "final decision" orders that "are conclusive, .  . . resolve important questions separate from the  merits, and . . . are effectively unreviewable on  appeal from the final judgment in the underlying  action." Swint v. Chambers County Commission, 514 U.S. 35, 42 (1995). See also, e.g., Cunningham v.  Hamilton County, 527 U.S. 198 (1999); Digital  Equipment Corp. v. Desktop Direct, Inc., 511 U.S. 863 (1994). Defendants tell us that the district  court's decision concerning exhaustion is  "conclusive," that the subject is "important" (as  the conflict among the circuits demonstrates),  that exhaustion is "separate from the merits,"  and that their entitlement to be free from  litigation until administrative remedies are over  is "effectively unreviewable on appeal from the  final judgment in the underlying action." We  grant the first three points, but not the fourth.  Arguments based on sec.1997e(a) may be resolved  on appeal from the final judgment--just as they  were in Perez and the other eight cases cited in  this opinion's first paragraph. If the plaintiff  was required to exhaust yet failed to do so, the  appellate court will hold that the suit must be  dismissed without prejudice. Defendants thus are  freed of any adverse decision by the district  court, and if they prevailed on the merits in the  district court a remand for dismissal under  sec.1997e(a) eliminates any risk of an adverse  decision on the merits by the court of appeals  (or the Supreme Court).


4
Defendants want us to think of sec.1997e(a) as  establishing a right not simply to prevail but  also to be free from litigation, along the lines  of double jeopardy, see Abney v. United States,  431 U.S. 651 (1977), absolute or qualified  immunity from suit, see Helstoski v. Meanor, 442 U.S. 500 (1979); Nixon v. Fitzgerald, 457 U.S. 731 (1982); Mitchell v. Forsyth, 472 U.S. 511  (1985); and sovereign immunity under the eleventh  amendment, see Puerto Rico Aqueduct and Sewer  Authority v. Metcalf & Eddy, Inc., 506 U.S. 139  (1993). If this is the right way to conceive an  exhaustion requirement, then public officials  have been asleep at the switch for decades, for  the United States Code is chock full of  exhaustion rules (think not only of exhaustion  required before a prisoner initiates a collateral  attack but also of administrative exhaustion  before suit under the Administrative Procedure  Act, employment-discrimination laws, the Federal  Tort Claims Act, and comparable statutes). None  of these has led to a recognized right of  immediate appeal. So clear is this that, until  now, no court of appeals has been required to  deal in a published opinion with a contention  that rejection of an exhaustion argument is  immediately appealable. Silence of the reporters  is unsurprising, because the issue is simple.  Exhaustion requirements do not create absolute  (or even qualified) rights to be free from  litigation. Assuredly they affect the timing of  litigation, and if the administrative claim  produces all of the relief the applicant  requested they may prevent suit from occurring,  but they do not create a "right not to be sued."


5
True enough, an error by the district court in  denying a motion based on sec.1997e(a) may  require the claim to be tried twice, but one  could say the same whenever a district court  makes a legal ruling that affects how the case  proceeds. Litigants might as well argue that they  can appeal from any order denying summary  judgment, because erroneous denial of such a  motion subjects the parties to costs that could  have been avoided had the case been terminated  earlier. Attorneys' fees usually can't be  recouped after a court of appeals decides that  the case should have come to an earlier end (or,  worse, must be tried a second time to correct a  legal error that infected the first proceedings).  Actually, litigants have made such arguments, and  without success. The Supreme Court held in United  States v. Hollywood Motor Car Co., 458 U.S. 263,  269 (1982), that there is a "crucial distinction  between a right not to be tried and a right whose  remedy requires the dismissal of [the suit]." The  former right supports appeals under the  collateral-order doctrine, the latter does not.  See also Midland Asphalt Corp. v. United States,  489 U.S. 794 (1989); United States v. MacDonald,  435 U.S. 850 (1978).


6
Van Cauwenberghe holds that orders rejecting  defendants' claims of immunity from civil  process, and of forum non conveniens, are not  appealable as collateral orders. Lauro Lines  S.R.L. v. Chasser, 490 U.S. 495 (1989), adds that  an order rejecting a motion to dismiss based on  a forum-selection agreement is not immediately  appealable. Errors by district judges in cases  such as Lauro Lines and Van Cauwenberghe may lead  to litigation in the wrong place at the wrong  time, producing unnecessary expense and delay  when a court of appeals later vacates the  judgment and directs that litigation occur  somewhere else. All this the Justices recognized,  but they held that such expenses differ  conceptually from immunity and thus do not  support appeal under the collateral-order  doctrine. Just so with invocation of an  exhaustion requirement. Our defendants assert  that the right forum for plaintiffs' claims is  administrative rather than judicial, just as the  defendants in Lauro Lines and Van Cauwenberghe  asserted that the right forum was elsewhere. If  the decisions in Lauro Lines and Van Cauwenberghe  were not immediately appealable, neither are the  decisions at issue here.


7
The appeals are dismissed for want of  jurisdiction.